Citation Nr: 1446906	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  08-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for seborrheic dermatitis from June 1, 2005 to October 8, 2009, a rating in excess of 30 percent from October 8, 2009 to April 9, 2014, and in excess of 60 percent from April 9, 2014, to include on an extraschedular basis.

2.  Entitlement to an initial evaluation in excess of 10 percent for sinusitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1983 to May 2005.

These matters come before the Board of Veterans' Appeals (the Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was previously before the Board in April 2010, February 2012, and March 2014 when it was remanded for additional development.

The Board has reviewed the Veteran's electronic claims file to ensure a total review of the evidence.

During the pendency of the appeal, an August 2014 rating decision granted a 60 percent evaluation for seborrheic dermatitis from April 9, 2014.  At that time, the RO noted that the 60 percent evaluation assigned from April 9, 2014 represented the maximum possible rating and that the Veteran's appeal was considered satisfied for that period and no longer on appeal, citing AB v. Brown, 6 Vet. App. 35 (1993).  The RO did not specifically address the issue of whether the Veteran was entitled to an extraschedular rating for his seborrheic dermatitis for the period from April 9, 2014.  The Board notes that in their contemporaneous supplemental statement of the case, however, the RO did consider whether the Veteran was entitled to extraschedular consideration for his seborrheic dermatitis, albeit without explicitly indicating whether or not it had considered the period from April 9, 2014 in reaching its determination.  The Board has considered whether a remand for the explicit consideration of an extraschedular rating for the period beginning April 9, 2014 would be in order, and has determined that the RO substantively adjudicated the issue, and to remand for procedural purposes would serve no useful purpose to the Veteran and would instead further delay the final adjudication of his appeal.  

In December 2009, the Veteran raised new claims for bilateral plantar fasciitis, bilateral bone spurs, and mild sleep apnea.  The Veteran initially filed a claim for plantar fasciitis in his May 2006 claim, but the RO did not take any action on that claim.  The Veteran also submitted evidence pertaining to his sleep apnea in November 2011.  In December 2011, the Veteran's representative requested that the claim of entitlement to service connection for sleep apnea be referred for adjudication by the Agency of Original Jurisdiction (AOJ).  The issues were referred by the Board in its February 2012 and March 2014 remands.  It does not appear from the record that these issues were adjudicated by the AOJ.  Therefore, they are hereby referred again for appropriate action by the AOJ.


FINDINGS OF FACT

1.  For the period prior to October 8, 2009, the Veteran's seborrheic dermatitis was manifested by rashes consisting of red papules at the base of the Veteran's hair follicles affecting 0 percent of exposed areas and 6 percent of the entire body, and three small red patches (two on the upper left arm and one on the upper right arm) with erythematous base and fine scaling affecting 0 percent of the exposed body area and 2 percent of the entire body.  Dermatitis affecting 20 to 40, or 40 percent or more of the entire body or of exposed areas, or systemic therapy such as corticosteroids or other immunosuppressive drugs, has not been shown.

2.  For the period from October 8, 2009 to April 9, 2014, the Veteran's seborrheic dermatitis was manifested by itchy, dry, reddened patches of skin affecting 20 to 40 percent of his entire body.  Dermatitis affecting 40 percent or more of the entire body or of exposed areas, or systemic therapy such as corticosteroids or other immunosuppressive drugs, has not been shown.

3.  From April 9, 2014, the Veteran's seborrheic dermatitis was manifested by red, flaky skin affecting more than 40 percent of his exposed body.  The Veteran's seborrheic dermatitis does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards and warrant referral for extraschedular consideration.

4.  For the entire period on appeal, the Veteran's sinusitis was manifested by purulent nasal discharge, headaches, and sinus tenderness, with headaches occurring between 1 and 6 times per week, and two incapacitating episodes pear year.  Three or more incapacitating episodes requiring prolonged (lasting four to six weeks) antibiotic treatment, more than six non-incapacitating episodes per year characterized by headaches, pain, purulent discharge, or crusting, radical surgery with chronic osteomyelitis (infection of bone and bone marrow), or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries, have not been shown.


CONCLUSIONS OF LAW

1.  For the period prior to October 8, 2009, the criteria for a rating in excess of 10 percent for the Veteran's seborrheic dermatitis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7806(2002).

2.  For the period from October 8, 2009 to April 9, 2014, the criteria for a rating in excess of 30 percent for the Veteran's seborrheic dermatitis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2002).

3.  From April 9, 2014, the criteria for a schedular rating in excess of 60 percent for the Veteran's seborrheic dermatitis have not been met or approximated, nor is referral for extraschedular consideration for seborrheic dermatitis warranted at this time.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2002).

4.  For the entire period on appeal, the criteria for a rating in excess of 10 percent for Veteran's sinusitis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6512 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

The Board remanded this case for further development in April 2010, February 2012, and March 2014.  In its April 2010 remand, the Board instructed the AOJ to obtain all outstanding private medical records relating to the disabilities on appeal, afford the Veteran VA examinations for the disabilities on appeal, instructing the AOJ to schedule the skin examination during a flare-up, and to readjudicate the claims on appeal.  In a July 2010 letter, the AOJ informed the Veteran that he would be scheduled for a VA examination for his seborrheic dermatitis and that he was requested to submit information regarding when his condition was at its most severe.  The record indicates the AOJ attempted to contact the Veteran on July 15, 2010, to obtain this information but was unable to reach him.  The Veteran was afforded VA examinations in August 2010, though it does not appear that the Veteran indicated that his skin symptoms were at their most severe level during that timeframe.  Nonetheless, the Veteran did not challenge the sufficiency of the examination or provide additional guidance on when an examination should be scheduled.  Additionally, the AOJ did not obtain records from the private treatment providers identified by the Veteran.

Thus, in its February 2012 remand, the Board instructed the AOJ to obtain the private treatment records identified by the Veteran, gain authorization from the Veteran to obtain employment records, and to readjudicate the Veteran's claims, giving consideration to other applicable Diagnostic Codes including the codes for rating scars.  The AOJ sent the Veteran authorization forms VA 21-4142 and 21-4192 for the purpose of obtaining records from his private physicians and employer, obtained the Veteran's private treatment records, and readjudicated the Veteran's claims in an October 2012 Supplemental Statement of the Case.  The Veteran did not submit a signed copy of the VA 21-4192, thus the AOJ did not obtain leave records as directed.

In March 2014, the Board remanded the Veteran's claims to obtain any outstanding medical records and for contemporaneous examinations of the disabilities on appeal.  The AOJ sent the Veteran notice and VA Form 21-4142s and provided him VA examinations for his disabilities in April 2014.

In light of the foregoing, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeal for a higher initial disability rating for the service-connected seborrheic dermatitis and sinusitis arises from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The AOJ provided the Veteran VA examinations in October 2006, October 2009, August 2010, and April 2014.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the functional impact of the Veteran's disabilities.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2013), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Veteran's skin disability is rated under Diagnostic Code 7806, used in rating dermatitis or eczema, and the Board finds that it is the most appropriate code as it directly addresses her disability, which has been diagnosed as eczema and dermatitis.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect prior to October 23, 2008).

Pursuant to Diagnostic Code 7806, a 30 percent rating is warranted for dermatitis or eczema covering 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  Id.  The next and highest rating under this diagnostic code, a 60 percent rating, is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id. 

During the pendency of the appeal, the criterion for evaluating the skin was amended in September 2008.  However, these amendments only apply to claims filed on or after October 23, 2008.  Because the claim in this case was filed in 2006, these most recent amendments are not applicable to the Veteran's claim.  The Board notes that the regulations could be applied upon the request of the Veteran; however, no such request has been made by the Veteran or her representative.

The Veteran's sinusitis has been rated under 38 C.F.R. § 4.97, Diagnostic Code 6512 (2014) and the General Rating Formula for Sinusitis (General Formula), which sets forth the following criteria for rating chronic frontal sinusitis.  A noncompensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum 50 percent rating is warranted for sinusitis following radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6512 (2014).  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See id. at Note.

In addition, 38 C.F.R. § 4.97, Diagnostic Code 6522 (2014) sets forth the following criteria for rating allergic or vasomotor rhinitis.  A 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The maximum 30 percent rating is warranted for allergic or vasomotor rhinitis with nasal polyps.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2014).

The Veteran has not had deviation of nasal septum; loss of part of nose or scars; laryngitis; aphonia; larynx stenosis or trauma; pharynx injuries; bacterial rhinitis; or granulomatous rhinitis diagnosed at any time during the evaluation period:.  Therefore, the criteria for rating such disabilities under 38 C.F.R. § 4.97 (2014) are not applicable and will not be discussed.

Dermatitis

On VA examination in October 2006, the Veteran reported that he developed dry, red, flaky areas along his hairline and eyebrows in 2003.  He treated it in the past with topical steroids, but used noting at present.  He said that the condition worsened in winter months, requiring the use of medication.  The Veteran reported a persistent rash in the form of discreet, non-itchy red bumps on his chest.  He also reported red, scaly, pruritic patches on his upper arms for which he had previously been prescribed topical steroid / antifungal creams that were ineffectual.  On physical evaluation, the examiner noted the Veteran had a rash covering his anterior chest from the nipple line to the base of the neck with discreet, red papules at the base of the hair follicles.  The examiner reported that 0 percent of exposed areas were affected and 6 percent of the entire body was affected.  The examiner also observed three small red patches (two on the upper left arm and one on the upper right arm) with erythematous base and fine scaling.  The examiner reported that 0 percent of the exposed body area was affected, and 2 percent of the entire body was affected.  The examiner reported that the skin of the face, particularly the hairline and eyebrows, was clear.  The Veteran was diagnosed with seborrhea dermatitis and urticarial (hives), with a normal examination and no pathology found.

During an October 2009 VA examination, the Veteran reported that his symptoms of itchy, dry, and reddened patches on his torso, arms, face, and right leg had become continuously present.  He said he was prescribed 0.05 percent desonide ointment, a topical corticosteroid that he used twice daily on a constant basis during the previous twelve months.  On physical evaluation, the examiner noted that less than 5 percent of the Veteran's exposed areas (head, face, neck, and hands) were affected, and between 20 and 40 percent of his total body area was affected.  The examiner also observed scattered dry, slightly reddened areas on the border of the hairline, anterior and posterior trunk, and a few small areas on the arms and legs.

The Veteran was afforded a VA examination in August 2010.  He reported that his symptoms of itchy, dry, and reddened patches on his torso, arms, face, and right leg remained continuously present.  On physical evaluation, the examiner reported that less than 5 percent of the Veteran's exposed areas (head, face, neck, and hands) were affected, and between 20 and 40 percent of his total body area was affected.  The examiner again noted that the Veteran was prescribed 0.05 percent desonide ointment, a topical corticosteroid that he used twice daily on a constant basis during the past twelve months.  She also noted scattered dry, slightly reddened areas on the border of the hairline, anterior and posterior trunk, and a few small areas on the arms and legs.  She diagnosed the Veteran with mild seborrheic dermatitis that was non-disabling.

The Veteran was afforded a VA examination in April 2014.  The Veteran reported that his skin condition was no better and no worse than his previous examination, that he was not seeing a dermatologist, and that he continued to use desonide cream continuously.  The examiner indicated the Veteran had used topical corticosteroids on a constant or near-constant basis in the past 12 months.  The examiner noted that the Veteran's condition had not caused scarring or disfigurement of the head, face, or neck.  The examiner reported that more than 40 percent of exposed areas were affected and 20 to 40 percent of the entire body was affected.  The examiner described the Veteran's skin condition as red flaky skin involving the entire head, and in patches affecting the entire back, chest, and abdomen.  The examiner stated that the Veteran's skin condition had not affected his ability to work.

The record indicates that for the period prior to October 8, 2009, the Veteran's skin disability warrants a disability rating no higher than 10 percent.  Specifically, the October 2006 examiner reported that the red papule rash at the base of the Veteran's hair follicles affected 0 percent of exposed areas and 6 percent of the entire body, and the three small red patches with erythematous base and fine scaling affected 0 percent of the exposed body area and 2 percent of the entire body.  At no point prior to October 8, 2009, did the Veteran's skin disability affect 20 to 40 percent of the entire body or exposed areas, nor did it require systemic (oral) therapy of corticosteroids or other immunosuppressive drugs for a period of six weeks or more.

From October 8, 2009 to April 9, 2014, the Board finds that the Veteran's skin disability warrants a disability rating of 30 percent, but no higher.  During this period, the Veteran's skin disability affected between 20 and 40 percent of his entire body.  Although the October 2009 and August 2010 VA examiners both noted that the Veteran applied a corticosteroid ointment on a constant basis during the previous twelve months, the rating criteria distinguish between topical therapy and systemic therapy involving corticosteroids and other immunosuppressive drugs.  At no point during this period was the Veteran's skin disability shown to affect more than 40 percent of his body, nor was the Veteran in receipt of systemic (oral) therapy involving corticosteroids or other immunosuppressive drugs.

Beginning April 9, 2014, the Board notes that the Veteran's seborrheic dermatitis is evaluated as 60 percent disabling, which is the highest rating available under the rating code.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  Accordingly, a schedular rating in excess of 60 percent is not warranted under that Code.

The Board considered whether the Veteran was entitled to an increased rating under an alternative Diagnostic Code.  In this regard, the Board notes the Veteran's December 2011 contention that his disability should be contemplated under the criteria applicable to rating scars.  However, at no point during the appeal period was the Veteran's skin disability shown to be predominately manifested by scars, scarring, or non-scarring disfigurement.  Indeed, the April 2014 examiner noted that the Veteran's condition had not caused scarring or disfigurement of the head, face, or neck.  As such, the characteristics of disfigurement concerning scars are not applicable.  The record does not support a higher schedular rating under another alternative Diagnostic Code.

The Board also considered whether the Veteran may be entitled to a higher disability evaluation on an extraschedular basis for the period beginning April 9, 2014, which is addressed by the Board in the Extraschedular Considerations section below.

In sum, the preponderance of the evidence is against finding that the Veteran's skin disability warrants a rating in excess of 10 percent for the period prior to October 8, 2009, in excess of 30 percent rating for the period from October 8, 2009 to April 9, 2014, and a schedular rating in excess of 60 percent from April 9, 2014.

Sinusitis

On VA sinus examination in October 2006, the Veteran reported that he had frontal sinusitis intermittently since 1989, accompanied by sinus headaches occurring weekly and lasting between 1 and 2 days.  He said he was not receiving treatment for it, had been treated twice with antibiotics for it in the past year, and used Sudafed to control his symptoms.  The examiner noted that the Veteran did not have interference with nasal breathing, purulent drainage, dyspnea at rest or exertion, or speech impairment.  The Veteran reported losing 2 to 3 days of work in the past year due to his sinusitis.  The examiner diagnosed the Veteran with acute sinusitis, with a normal examination and no pathology found.  The examiner noted the sinusitis had no effect on the Veteran's job or daily activities.

The Veteran also received private treatment from Dr. M. C. in October 2006 for sinusitis.  Dr. M. C. noted the Veteran had nasal congestion with purulent discharge.  On evaluation, he observed the Veteran had purulent discharge in his right nares and posterior pharynx.  The frontal sinuses were not tender to palpation, though the maxillary sinuses were, left more so than right.  Dr. M. C. diagnosed the Veteran with sinusitis and prescribed him antibiotics (Ketek and Medrol dose packs), decongestants (Sudafed, Robitussin, normal saline solution nasal spray, and Proventil) and over-the-counter analgesics.  The Veteran was treated again for this condition in February 2008.  X-ray showed acute right maxillary sinusitis and bilateral ethmoid sinus mucosal thickening (swelling of the nasal tissues) that could have been acute or chronic.

According to private treatment records from Dr. P. P., dated in March 2008, the Veteran complained of sinusitis and daily headaches.  The examiner noted the presence of nasal obstruction, rhinorrhea, post nasal drainage, seasonal allergy, sneezing, and itchy skin / eyes.  In April 2008, the examiner noted that the Veteran had normal mucosa, and diagnosed the Veteran with chronic allergic rhinitis and sinusitis.  She instructed the Veteran to increase the use of his saline solution, continued his prescriptions of Flonase and Singulair, and prescribed Xyzal.  In September 2008, the examiner noted the Veteran had not experienced a sinus infection since his April 2008 visit, but the Veteran reported having nasal blockage and drainage at times.  The examiner noted the Veteran's chronic allergic rhinitis and sinusitis were well controlled.

According to an October 2009 VA examination report, the Veteran reported no improvement with his sinusitis, adding that his symptoms recurred intermittently and did not always improve with antibiotics.  He described his rhinitis symptoms as nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing, and his sinus symptoms as purulent nasal discharge, headaches, and sinus tenderness, with headaches occurring between 1 and 6 times per week.  He reported occasional breathing difficulty.  He said he was currently taking 5 milligrams of Xyzal every morning and 5 milligrams of Singulair in the evening.  The examiner noted the Veteran had a history of non-incapacitating episodes with headache, fever, purulent drainage, and sinus pain, with episodes occurring twice per year and lasting between 7 to 14 days.  On physical evaluation, the examiner noted the Veteran had sinus tenderness, and that his frontal and maxillary sinuses were affected.  No nasal obstruction, nasal polyps, septal deviation, rhinoscleroma, tissue loss, scarring, deformity of the nose, or Wegener's granulomatosis were noted, though the examiner did observe permanent hypertrophy of turbinates from bacterial rhinitis.  X-rays showed normal appearance of the sinuses.  The examiner noted the Veteran lost 5 weeks of work from sinus infections.  The examiner diagnosed the Veteran with allergic rhinitis with recurring frontal sinusitis.  He noted that the sinusitis had significant effects on the Veteran's employment by way of decreased concentration and pain, which led to increased absenteeism.  The examiner also reported that the sinusitis had a moderate effect on the Veteran's ability to do chores, shop, exercise, play sports, recreate, and travel, but no effect on his feeding, bathing, dressing, toileting, or grooming.  

The Veteran was afforded a VA examination in August 2010.  He described his rhinitis symptoms as nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing, and his sinus symptoms as purulent nasal discharge, headaches, and sinus tenderness, with headaches occurring between 1 and 6 times per week.  He reported occasional breathing difficulty but no speech impairment.  The examiner noted the Veteran had a history of non-incapacitating episodes with headache, fever, purulent drainage, and sinus pain, with episodes occurring twice per year and lasting between 7 to 14 days.  On physical evaluation, the examiner noted the Veteran had sinus tenderness, and that his frontal and maxillary sinuses were affected.  No nasal obstruction, nasal polyps, septal deviation, rhinoscleroma, tissue loss, scarring, deformity of the nose, or Wegener's granulomatosis were noted, though the examiner did observe permanent hypertrophy of turbinates from bacterial rhinitis.  The examiner noted the Veteran lost 3 weeks of work due to sinus infections.  The examiner diagnosed the Veteran with allergic rhinitis with recurring frontal sinusitis.  He noted that the sinusitis had significant effects on the Veteran's employment in the form of decreased concentration and pain and resulted in increased absenteeism.  The examiner also reported that the sinusitis had a moderate effect on the Veteran's ability to do chores, shop, exercise, play sports, recreate, and travel, but no effect on his feeding, bathing, dressing, toileting, or grooming.

The Veteran was afforded a VA examination in April 2014.  The Veteran reported taking Singulair, Xyzal, and Q-Nasal for his condition, and said he thought he had been treated with antibiotics twice during the past 12 months, but the examiner noted that documentation of this treatment was not of record.  The examiner indicated the Veteran had near episodic frontal sinusitis with headaches and pain of the affected sinus.  The Veteran had 2 non-incapacitating episodes of sinusitis within the last 12 months.  X-rays showed no signs of sinus disease, with frontal, maxillary, and sphenoid sinuses aerated, as were the mastoid air cells.  There was no evidence of septal destruction, and the septum appeared midline.  The examiner stated that the Veteran's sinusitis did not affect his ability to work.

Based on the evidence of record, the Board finds that at no point during the appeal period has the Veteran's sinusitis disability warranted a rating in excess of 10 percent.  Specifically, the Veteran has not been shown to have experienced three or more incapacitating episodes requiring prolonged (lasting four to six weeks) antibiotic treatment, nor has he been shown to have had more than six non-incapacitating episodes per year characterized by headaches, pain, purulent discharge, or crusting.  Nor has the Veteran been shown to have radical surgery with chronic osteomyelitis (infection of bone and bone marrow), or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis, including, as discussed above, the period beginning April 9, 2014.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's sinusitis and seborrheic dermatitis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran's sinusitis is manifested by symptoms including purulent nasal discharge, sinus tenderness, and headaches occurring between 1 and 6 times per week, and two incapacitating episodes per year with symptoms of headaches, fever, purulent drainage, and sinus pain.  The Veteran's seborrheic dermatitis is manifested by red flaky skin involving the entire head, and in patches affecting the entire back, chest, and abdomen affecting more than 40 percent of the entire body.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's sinusitis and seborrheic dermatitis.  See 38 C.F.R. § 4.1 (2014).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular ratings for his sinusitis and seborrheic dermatitis to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Moreover, the Veteran has at no point during the current appeal asserted, nor has the evidence indicated, that his service-connected sinusitis resulted in further disability when viewed in combination with the seborrheic dermatitis or vice versa.  

In sum, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the Veteran's service-connected disabilities render him unable to secure of follow substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

As the preponderance of the evidence is against the claims for increased ratings, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(CONTINUED ON NEXT PAGE)















ORDER

For the period prior to October 8, 2009, entitlement to a disability rating in excess of 10 percent for seborrheic dermatitis is denied.

For the period prior from October 8, 2009 to April 9, 2014, entitlement to a disability rating in excess of 30 percent for seborrheic dermatitis is denied.

From April 9, 2014, entitlement to a schedular disability rating in excess of 60 percent for seborrheic dermatitis is denied, and entitlement to referral for extraschedular consideration is denied.

For the entire period on appeal, entitlement to a disability rating in excess of 10 percent for sinusitis is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


